Bird, V. C.
The motion in this case is to set aside the service of a citation because such service was procured by circumvention and fraud. *92The deféndant was living in Pennsylvania with her father-in-law, and the petitioner, having filed his petition for divorce, wrote her asking her to meet him at a certain place in the city of Trenton. She came into the state and attended at the place designated by the petitioner in his letter. The petitioner did not meet her, as was implied in his letter that he would, but the sheriff was there in attendance and served a process of citation and copy of the petition upon her. I think that when the process of the courts is procured to be served by such devices, it is always characterized as fraudulent and will not be recognized. I think that this should especially be the rule in courts of equity.
The motion will be granted, with costs.